Citation Nr: 0906251	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	San Diego County Veterans 
Services/National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.C.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1953 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of V eterans Affairs (VA) San Diego, California, 
Regional Office (RO).

The veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in July 2007.  The Board 
remanded the case for additional development in September 
2007.  The requested development has since been completed, 
and the case is now ready for appellate review.


FINDINGS OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, there was no 
continuity of symptoms since service, arthritis of the spine 
was not manifest within a year after separation from service, 
and the Veteran's current low back disability did not develop 
as a result of any incident during service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in September 2003, 
March 2006, and November 2007.  The RO specifically informed 
the Veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  In addition, neither the Veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the Veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

Analysis

The Veteran contends that he injured his lower back during 
service.  Specifically, he asserts that he was pinned when an 
artillery piece fell over onto him, and has had back problems 
since that time.  He presented testimony to that effect 
during the hearing held in July 2007.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examination report noted a diagnosis of minimal degenerative 
changes, degenerative disk disease of the lumbar spine.  
Therefore, a current disability is established and the first 
element of a service-connection claim has been satisfied.  

The second requirement of in-service incurrence has likewise 
been met.  Records show that the Veteran was hospitalized in 
September 1955.  It was noted that he had been loading a 105 
howitzer, and the A frame bent and came down on his back.  
Approximately two weeks later he was discharged to duty.  The 
discharge diagnosis was contusion, anterior upper chest.  It 
was noted that x-rays of the spine had revealed no fractures.  
Thus, the second requirement of the occurrence of an injury 
in service has been met.  

Significantly, however, there is no convincing evidence of 
any ongoing chronic back disability subsequent to that injury 
in service.  The remainder of the veteran's service medical 
records following the September 1955 hospitalization are 
negative for reference to ongoing back problems.  The report 
of a medical history given by the veteran in April 1973 in 
connection with his retirement reflected that he checked a 
box indicating a history of recurrent back pain, but no 
details were noted except that he had been hospitalized in 
1955.  The examination at separation noted a normal 
spine/musculoskeletal evaluation.  

There is no evidence of arthritis within a year of service.  
The earliest post-service treatment records are from many 
years later.  For example, a record dated in April 2003 
reflects that he reported having sharp low back pain.  There 
was no mention of any back disorder due to service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including his 
constant pain since his spine injury in service).  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a low back disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran contends that he experienced constant pain 
since his back injury in service, the Board finds that there 
is no objective evidence of continuity of symptomatology.  
Significantly, the examination at service discharge noted a 
normal spine/musculoskeletal evaluation.  The lack of 
continuity of symptomatology is further demonstrated by the 
lack of post service treatment records.  Presumably, the 
Veteran would have made note of his back injury in service 
and resulting constant pain at that time.  In any case, there 
is no medical evidence of complaints of a low back disability 
until many years after discharge.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also notes that the Veteran's occupational status 
since service similarly contradicts any claim of continuity 
of back problems.  In this regard, the Board notes that the 
veteran worked for a period of time as a fireman after 
service.  The Veteran's ability to function in such 
physically demanding occupation after service clearly weighs 
against a conclusion that he had continuing symptoms or 
impairment due to a back condition.  Therefore, the Board 
finds that the evidence weighs against a finding of 
continuity of symptomatology.

The main issue in this case is whether there is a nexus 
between the claimed in-service injury and the current 
disability.  There are various opinions which address this 
factor.  The Board has considered a letter dated in March 
2004 from Chad J. Smith, DO, of the Family Medicine 
Department at a Naval Hospital.  The letter stated that he 
had provided medical care for the Veteran since February 
2001, including treatment for chronic low back pain.  He 
stated that although he could not provide a direct medical 
link between the veteran's current disability and the acute 
episode while in service, it should be noted that the veteran 
had suffered for chronic back pain for years.  The Board 
notes that this letter dose not specifically state that there 
is a link, and thus does not provide an adequate basis to 
grant service connection.  

The report of a VA examination conducted in October 2008 
reflects that the examiner reviewed the claims file in its 
entirety.  The examiner noted that the veteran had been in 
the Marine Corps from 1953 to 1973, and following the 
military, had worked for four years in civil service 
including at the fire department at Camp Pendleton, and then 
self employed in an auto detail company until 1985.  He 
currently was self employed with a small chemical company 
which was his own business.  The examiner reviewed the 
history of the injury as relayed by the veteran and as 
contained in the service medical records.  Following physical 
examination, the examiner noted that the current finding is 
of minimal degenerative desk disease.  The examiner commented 
that in light of the almost 50 year span since the veteran 
had the original injury, the existence of only minimal 
degenerative changes were most likely due to natural age 
related process rather than an injury in military service.  
The examiner stated that the injury that occurred in service 
was most likely a back sprain or strain, while the current 
diagnosis was degenerative disk disease.  The examiner 
concluded therefore, that in her opinion the patient's 
current low back condition was less likely than not (less 
than 50/50) related to previous military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board finds that the VA examination opinion is the only 
fully informed and complete opinion which if of record.  The 
VA examination report was based upon a thorough review of the 
claims folder and examination of the Veteran.  Furthermore, 
the VA examiner offered extensive reasons and bases for his 
opinion.  Therefore, the Board finds the VA examination 
report is most probative opinion.  Moreover, the Board notes 
that the opinion by the VA physician which weighs against the 
claim is the opinion which is the most consistent with the 
lack of continuity of symptomatology in this case.   

A clear preponderance of the evidence is against a finding 
that the Veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over three decades post-service.  
Therefore, the third criterion for service connection has not 
been met. 

In sum, the preponderance of the evidence shows that a 
chronic low back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a low back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


